Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 7-13  and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai as applied to claims 5 and 1 respectively and further in view of Green et. Al. (US 20130092947 A1 hereinafter Green).

Regarding claim 1, Tsai teaches in Fig. 10 with associated text A semiconductor device, comprising: 
a substrate 102 (Fig. 10); 
a first III-V compound layer 104 disposed on the substrate (Fig. 10); 
a second III-V compound layer 112 disposed on the first III-V compound layer (Fig. 10); 
a p-type doped III-V compound layer 114 disposed on the second III-V compound layer (Fig. 10); 
a passivation layer (502” and 120) disposed on the second III-V compound layer and over a part of the p-type doped III-V compound layer (Fig. 10, paragraph [0046]); 
a gate disposed over the p-type doped III-V compound layer (Fig. 10, paragraph [0060]); 
a source 122 and a drain 124 disposed on opposite sides of the gate (Fig. 10 paragraph [050]); and 
a dielectric layer 904 disposed between the p-type doped III-V compound layer and the gate and further disposed between the passivation layer and the gate (Fig. 10, paragraph [0057]).  
Tsai does not specify an uppermost surface of the dielectric layer and the upper surface of the passivation layer are coplanar.
	Green teaches in Figs. 11-12 with associated text an uppermost surface of a dielectric layer 152 and an upper surface of a passivation layer 108 similar to those of Tsai are coplanar (Figs. 11-12 and paragraph [0029]) so that by forming the forming the dielectric layer and passivation layer of Tsai with the method and structure taught by Green the uppermost surface of a dielectric layer and the upper surface of the passivation layer of Tsai would be coplanar.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make an uppermost surface of the dielectric layer and the upper surface of the passivation layer of Tsai to be coplanar as taught by Green because according to Green in the method for forming the structure an undercut opening 153 adjacent the top surface of epitaxial layers 104 that is larger than the rest of opening 114 to provide better lift-off than a photoresist layer without an undercut (paragraph [0029]) so that by using such a method and therefore structure in the device of Tsai a better lift-off can be provided.


Regarding claim 5, Tsai teaches the dielectric layer does not extend to an upper surface of the passivation layer (the dielectric layer extends beside and over the upper surface of the passivation layer but does not extend directly to the passivation layer (Fig. 10))

Regarding claim 7, Tsai teaches the dielectric layer is in direct contact with a portion of a sidewall of the gate (Fig. 10).  

Regarding claim 8, Tsai teaches an upper surface of the passivation layer is higher than a bottommost surface of the gate (Fig. 10).  

Regarding claim 9, Tsai teaches the p-type doped III-V compound layer and the passivation layer are in direct contact with an uppermost surface of the second III-V compound layer (Fig. 10).  

Regarding claim 10, Tsai teaches the substrate comprises a sapphire substrate, a silicon substrate, or a silicon carbide substrate (paragraph [0013]).  

Regarding claim 11, Tsai teaches the first III-V compound layer comprises a gallium nitride (GaN) layer (Fig. 10).  

Regarding claim 12, Tsai teaches the second III-V compound layer comprises an aluminum gallium nitride (AlxGai-xN) layer, wherein 
    PNG
    media_image1.png
    14
    56
    media_image1.png
    Greyscale
 (Fig. 10)

Regarding claim 13, Tsai teaches the p-type doped III-V compound layer comprises a p-type doped gallium nitride (GaN) layer (Fig. 10).  
	
Regarding claims 15, Tsai in view of Green teaches the semiconductor device and method as claimed in claim 1.
	Tsai does not specify the material of the dielectric layer comprises silicon oxide (SiO2), silicon nitride (Si3N4), silicon oxynitride (SiON), tantalum oxide (Ta205), titanium oxide (TiO2), zinc oxide (ZnO2), zirconium oxide (ZrO2), aluminum oxide (A1203), hafnium oxide (HfO2), aluminum 17Attorney Docket No. 0941-3722PUS2 nitride silicon (AlSiN3), silicon oxide hafnium (HfSiO), hafnium silicon oxynitride (HfSiON), hafnium tantalum oxide (HfTaO), hafnium titanium oxide (HfTiO), hafnium zirconium oxide (HfZrO), silicon carbide (SiC), or a combination thereof however Tsai does teach the material of the dielectric layer comprises aluminum oxide (paragraph [0057])..
	Green teaches in Fig. 12 with associated text a dielectric material 152 similar to that of Tsai comprising aluminum oxide similar to Tsai and particularly aluminum oxide (A1203) or silicon oxide (SiO2) or hafnium oxide (HfO2) as claimed (paragraph [0029]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the material of the dielectric layer of Tsai comprise aluminum oxide (A1203) or silicon oxide (SiO2) or hafnium oxide (HfO2) as claimed because according to Chang such a material is suitable, furthermore, it would have been obvious to one of ordinary skill in the art, in view of the teachings of Chang, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S., 82 USPQ2d 1385 (2007).

Claims 14 rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Green as applied to claims 13 and further in view of Chang (US 20110062437 A1 newly cited hereinafter Chang).

	Regarding claims 14, Tsai in view of Green teaches the semiconductor device and method as claimed in claim 13.
	Tsai does not specify the p-type doped gallium nitride (GaN) layer is doped with at least one of magnesium (Mg), calcium (Ca), zinc (Zn), beryllium (Be), and carbon (C) and is further doped with an element selected from a group consisting of strontium (Sr), barium (Ba), and radium (Ra).
	Chang teaches forming a GaN epitaxial layer doped with a combination including magnesium (Mg), calcium (Ca), zinc (Zn), strontium (Sr) or barium (Ba) (paragraph [0016]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the p-type doped gallium nitride (GaN) layer of Tsai to be doped with at least one of magnesium (Mg), calcium (Ca), zinc (Zn), beryllium (Be), and carbon (C) and to further doped with an element selected from a group consisting of strontium (Sr), barium (Ba), and radium (Ra) because according to Chang such a combination is suitable for doping GaN (paragraph [0016]). It would have been obvious to one of ordinary skill in the art, in view of the teachings of Chang, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S., 82 USPQ2d 1385 (2007).

Response to Arguments

Applicant's arguments filed 08/03/2022 have been fully considered but they are not persuasive.
In response to applicant's arguments on pages 2-3 against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Particularly, Tsai is relied upon to teach, a dielectric layer 904 disposed between the p-type doped III-V compound layer 114 and the gate 128 and further disposed between the passivation layer 126 and the gate (Fig. 10, paragraphs [0055] and [0057]). Green clearly teaches an uppermost surface of a dielectric layer 152 and an upper surface of a passivation layer 108 similar to those of Tsai are coplanar (Figs. 11-12 and paragraph [0029]). By using the teaching of Green to make the dielectric layer and passivation layer in the device of Tsai coplanar the resulting device would comprise a dielectric layer disposed between the p-type doped III-V compound layer and the gate and further disposed between the passivation layer and the gate wherein an uppermost surface of the dielectric layer and the upper surface of the passivation layer are coplanar.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897